Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas M. McAllister (Registration No. 37,886) on 02/16/2022.

	Claims 9-17, 20 are cancelled.

	Amendment to claim 2, 18, and 21 were made.  The application has been amended as follows:
	In the claims:

Claim 1 (Amended): 
	A device for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source, the radiation source for a device for producing a layer-by-layer solidifying, in a build plane, of a material that is solidifiable under the action of radiation, comprising:
a correcting or filtering device that is to be introduced, between the radiation source and the build plane, into a radiation path of the ((a)) device for producing three-dimensional articles by the layer-by-layer solidifying of the ((a)) material that is solidifiable under the action of radiation;
wherein:
an absorption or reflection behaviour on the part of the correcting or filtering device is
constant over time;
the correcting or filtering device includes a substrate and at least one correcting or filtering coating that is formed on or applied to the substrate;
the correcting or filtering coating takes a form for at least partly absorbing radiation or at least partly deflecting radiation from the radiation field, this radiation being generated by the
radiation source;
the substrate takes a form that is at least partially transparent to radiation or at least
partially reflective of radiation;
the substrate is in the form of a plastics film; 
the correcting or filtering coating is directly printed onto the substrate with a laser printer; and
the correcting or filtering coating takes a form for absorbing or deflecting radiation in a
wavelength range from approximately 200 nm to approximately 900 nm 

Claim 18 (Amended): 
A device for producing a three-dimensional article by a layer-by-layer solidifying of a material that is solidifiable under the action of radiation, comprising:
a radiation source for generating the radiation;
an optical imaging device for imaging, in a build plane, a radiation field that is generated
by the radiation source, and
a device for correcting inhomogeneous intensity distributions which comprises:
a correcting or filtering device that is to be introduced, between the radiation source and the build plane, into a radiation path of a device for producing three-dimensional articles by the layer-by-layer solidifying of the ((a)) material that is solidifiable under the action of radiation;
wherein:
an absorption or reflection behaviour on the part of the correcting or filtering device is
constant over time;
the correcting or filtering device includes a substrate and at least one correcting or filtering coating that is formed on or applied to the substrate;
the correcting or filtering coating takes a form for at least partly absorbing radiation or at least partly deflecting radiation from the radiation field, this radiation being generated by the
radiation source;
the substrate takes a form that is at least partially transparent to radiation or at least
partially reflective of radiation;

the correcting or filtering coating is directly printed onto the substrate with a laser printer; and
the correcting or filtering coating takes a form for absorbing or deflecting radiation in a
wavelength range from approximately 200 nm to approximately 900 nm 


Claim 21 (Amended): 
A system, comprising:
a radiation source; and
an apparatus for correcting an inhomogeneous intensity distribution of a radiation field
generated by the radiation source for an apparatus for producing three-dimensional articles by
a layer-by-layer solidifying, in a build plane, of a material that is solidifiable under the effect of radiation, the apparatus for correcting an inhomogeneous intensity distribution of the ((a)) radiation field comprising:
a correcting or filtering device that is to be introduced, between the radiation source and the build plane, into a radiation path of the apparatus for producing three dimensional
articles;
wherein:


the correcting or filtering coating is directly printed onto a substrate with a laser printer; 
the correcting or filtering coating takes a form for absorbing or deflecting radiation in a
wavelength range from approximately 200 nm to approximately 900 nm;
the correcting or filtering coating has at least two correcting or filtering coating regions
which have a minimum and a maximum radiation attenuation value;
a difference between the minimum and the maximum radiation attenuation value corresponds to a difference between a minimum and a maximum radiation intensity of the
radiation field in a calibration surface between the radiation source and the build plane, or in the build plane;
the calibration surface is in a grid and defines a plurality of calibration surface pixels;
the correcting or filtering coating includes a plurality of correcting or filtering coating
pixels that corresponds to the plurality of calibration surface pixels;
a radiation attenuation value of each correcting or filtering coating pixel is adapted to the intensity of the radiation of the radiation source that impinges on the corresponding correcting or filtering coating pixel such that, after passing through the corresponding correcting or filtering coating pixel, the intensity of the radiation field is identical or substantially identical for all the correcting or filtering coating pixels;
an absorption or reflection behaviour on the part of the correcting or filtering device is
constant over time;
an intensity distribution of the radiation field is measured or calculated in a calibration
surface between the radiation source and the build plane or in the build plane;
the correcting or filtering device to be introduced into the radiation path is formed in
.


Allowable Subject Matter

	Claims 1, 6-7, 18-19, and 21 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, John (US Patent Application Publication Number 2008/0038396 A1) discloses a device suitable for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source (para. [0073]). John specifically teaches in Fig. 7, a device (element 2) for correcting an inhomogeneous intensity distribution of a radiation field (element 8) generated by a radiation source (element 1), in particular a radiation source (element 1) for a device (overall device structure in Fig. 7) for producing three-dimensional articles (element 3)  by the layer-by-layer solidifying (layer elements shown in element 3), in a build plane (element 4), of a material that is solidifiable under the action of radiation (element 8), characterized by a correcting or filtering device (within element 2) that is to be introduced, between the radiation source (element 1)  and the build plane (element 4), into a radiation path of a device (overall device structure in Fig. 7) for producing three-dimensional articles (element 3) by the layer-by-

Toshio (DE 2646022 A1) teaches a device for correcting an inhomogeneous intensity distribution of a radiation field generated by a radiation source that comprises of a filter device (element 15 of Fig. 1) in the production of color TV CRT luminescent screens.  Toshio teaches to transfer a pattern of translucent and opaque section to a carrier (equivalent to a substrate), which is formed by coating with an emulsion (page 13, second paragraph –page 14, first paragraph) to form the filtering device. Toshio also teaches to use conventional photographic process (printing) in the process to form the light intensity correcting filter. Toshio also teaches to transfer a pattern of translucent and opaque section to a carrier (equivalent to a substrate), which is formed by coating with an emulsion (page 13, second paragraph –page 14, first paragraph). 

Additionally, Charpentier (US Patent Application Publication Number 2017/0016627 A1) teaches that filters (acting on the transmission of light) may be colored transparent polymers, colored glasses, the coloring being achieved by deposition or in their bulk, or may be layers deposited on the sources or the substrate or on another carrier, etc. (para. [0052]). Charpentier also teaches that the filters, for example being formed by depositing (by screen printing, inkjet 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitations:
	
“the correcting or filtering coating is directly printed onto the substrate with a laser printer; and the correcting or filtering coating takes a form for absorbing or deflecting radiation in a wavelength range from approximately 200 nm to approximately 900 nm.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742